PER CURIAM?
Except that here the plaintiffs are children of a deceased brother, instead of being the brother of William W. Hannan, deceased, this case is identical with that of Frank E. Hannan v. Greene et al., 199 N. W. 426, decided by the Supreme Court of the state of Michigan jointly with the appeal of Prank E. Hannan, in the Matter of the Estate of William W. Hannan, Deceased, 199 N. W. 423, opinion filed on June 18, 1924. We concur fully in the conclusions therein reached and in the reasons therefor as therein expressed. While the decree of the District Court (283 Fed. 211) does not recite that the dismissal was for want of jurisdiction, it is clear from the accompanying opinion that it was dismissed on this ground. We have heretofore held that there was jurisdiction, and at the request of all parties we have considered the case on its merits. The decree of dismissal will therefore be modified, so as to show that the bill is dismissed for want of equity, and, as modified, it is affirmed.